568 F.3d 1090 (2009)
In re COMPLAINT OF JUDICIAL MISCONDUCT.
Nos. 08-90038, 08-90050, 08-90051, 08-90054, 08-90135.
United States Court of Appeals, Ninth Circuit.
June 16, 2009.
Before: DAVID R. THOMPSON, SIDNEY R. THOMAS, SUSAN P. GRABER, M. MARGARET McKEOWN, and JOHNNIE B. RAWLINSON, Circuit Judges, AUDREY B. COLLINS, IRMA E. GONZALEZ, ROBERT S. LASNIK, and ROBERT H. WHALEY, Chief District Judges, and TERRY J. HATTER, Senior District Judge.

ORDER
On April 1, 2009, the Chief Judge entered an order that required complainant to show cause why he should not be sanctioned for his abuse of the misconduct complaint procedure. Complainant filed a response that does not respond sufficiently to the order to show cause.
We have carefully reviewed the record. Complainant has filed at least ten misconduct complaints over the last five years, all but one of which have been dismissed because complainant's allegations were conclusory and/or related to the merits of the subject judges' rulings. Pursuant to Rule 10(a) of the Rules for Judicial-Conduct and Judicial-Disability Proceedings, we conclude that complainant's right to file *1091 further misconduct complaints should be restricted. We direct the Clerk to enter the following pre-filing review order:

Pre-Filing Review Order
(1) This pre-filing review order shall apply to all misconduct complaints or petitions for review filed by complainant.
(2) Any future misconduct complaint or petition for review filed by complainant shall comply with the requirements of the Rules for Judicial-Conduct and Judicial-Disability Proceedings, and shall contain the sentence "THIS COMPLAINT/PETITION IS FILED SUBJECT TO PRE-FILING REVIEW ORDER Nos. 08-90038, 08-90050, 08-90051, 08-90054 and 08-90135" in capital letters in the caption of the complaint or petition.
(3) If complainant submits a misconduct complaint or petition for review in compliance with this order, the Clerk shall lodge the complaint or petition and accompanying documents. The Clerk shall not file the complaint or petition until complainant's submission is reviewed and a determination is made as to whether it merits further review and should be filed.
(4) This pre-filing review order shall remain in effect until further order of the Judicial Council. Complainant may, no earlier than June 1, 2011, petition the Judicial Council to lift this pre-filing review order, setting forth the reasons why the order should be lifted.
Complainant's failure to comply with this order shall result in any new misconduct complaints or petitions for review being dismissed or not being filed and other sanctions being levied as the Judicial Council may deem appropriate.